DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 09/01/2020, 01/19/2021, 06/13/2019, 12/17/2019, 03/13/2020 and 05/28/2020 have been considered and placed in the application file.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a charging circuit configured to bias the analog front end and the tub to a bias voltage that is a predetermined offset voltage greater than a common mode voltage associated with the resistor” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 15-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “biasing the analog front end and the tub to a bias voltage that is a predetermined offset voltage greater than a common mode voltage associated with the resistor” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 21-22 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed means comprising, among other limitations and unobvious limitations of “means for biasing the analog front end and the tub to a bias voltage that is a predetermined offset voltage greater than a common mode voltage associated with the resistor” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Giacomini et al. U.S. 2003/0080772 discloses (please see Figures 1-10 for details) an analogous circuit having the same basic structure, namely a current sensor integrated circuit to sense a current through a resistor (R1 and/or R2 and/or R3 of Fig. 2), comprising: 
a substrate (not expressly shown, but inherently needed for integrated circuit); 
a tub (not expressly shown, but inherently needed) disposed in the substrate; 
an analog front end (at least 91/92 of Fig. 5 can be read as the claimed one) disposed in the tub and comprising an amplifier (92 of Fig. 5) having inputs coupled across the resistor as seen/expected; and 
a charging circuit (70 of Fig. 5 can be read as the claimed circuit OR at least it is functionally equivalent to it) configured to bias the analog front end and the tub to a bias voltage. However the above reference lacks the claimed “…that is a predetermined offset voltage greater than a common mode voltage associated with the resistor”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843